Citation Nr: 1341046	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-03 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for schizophrenia.

2.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for genital herpes.

3.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for bronchitis.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for a heart disability, to include angina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty in the United States Navy from June 1977 to May 1979, and in the Marine Corps from February 19, 1985 to March 22, 1985.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of   April 2008 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

Procedural history

Herpes and bronchitis claims

The RO originally denied the Veteran's service-connection claims for herpes and bronchitis in a May 1992 rating decision, which the Veteran did not appeal.

In November 2007, the Veteran filed a request to reopen both of these service-connection claims.  The RO denied the requests in the above-referenced April 2008 rating decision.  The Veteran disagreed, and timely perfected appeals as to both issues.  With respect to these two issues, the Veteran declined the option to testify at a hearing before the Board. 

Schizophrenia and heart disease claims

In August 2001, the RO denied the Veteran's service-connection claim for schizophrenia, paranoid type.  The Veteran did not appeal this decision.

In April 2009 the Veteran filed a request to reopen her previously-denied service-connection claim for schizophrenia.  The RO denied this request, as well as the Veteran's service-connection claim for heart disease, in the above-referenced September 2009 rating decision.  The Veteran disagreed with these two determinations, and perfected an appeal as to both issues. 

In May 2010, the Veteran testified about her schizophrenia and heart disease claims at a personal hearing, conducted via videoconfere, which was chaired by the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

All four appeals have been merged for the sake of economy.  In September 2010, the Board remanded the appeals for further development.

In November 2013, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The reopened issue of entitlement to service connection for bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied in an August 2001 rating decision; the Veteran did not appeal.

2.  The evidence received since the August 2001 rating decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for schizophrenia.

3.  Service connection for genital herpes and bronchitis was denied in a May 1992 rating decision; the Veteran did not appeal.

4.  The evidence received since the May 1992 rating decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for genital herpes.

5.  The evidence received since the May 1992 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bronchitis.

6.  The preponderance of the evidence does not support a finding that the Veteran has a heart disability, to include angina.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2013).

2.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The May 1992 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2013).

4.  New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for genital herpes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for bronchitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  A heart disorder, to include angina, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Court has also issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

VCAA letters dated in February 2008, February 2009, and April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  These letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.  The February 2008 and April 2009 letters also advised the Veteran of the reason for the previous final denial of service connection for schizophrenia, genital herpes, and bronchitis, and instructed her on the meaning of new and material evidence.

As to the Veterans Law Judge's duty to notify and assist pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), during the appellant's May 2010 Board hearing, the Acting Veterans Law Judge asked questions concerning the Veteran's service and post-service history, and there was no indication that the represented appellant had any additional information to submit beyond what was requested in the September 2010 remand.  Id. at 498-99.  Accordingly, the clarity and completeness of the hearing record was intact and the purpose of 38 C.F.R. § 3.103(c)(2) (2013) was fulfilled.  Id. at 499.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, private medical records, and VA treatment records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claim of entitlement to service connection for a heart disorder, to include angina.  However, as will be discussed in greater detail below, the Board finds that an examination or opinion in this regard is not necessary due to a lack of credible lay or medical evidence of any such disabilities in service or for decades thereafter.  Additionally, the treatment records show that the Veteran's complaints of chest pain have not resulted in a diagnosable disability.  In essence, there is no credible lay evidence of symptoms since service, nor is there a competent evidence of a current heart disability.  Therefore, a VA examination is not warranted for this claim.

Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).

Additionally, based on the recently obtained treatment and service personnel records, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence Claims

A.  Law and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

B.  Schizophrenia

Service connection was denied for schizophrenia in August 2001.  The RO noted that the service treatment records failed to show that the Veteran had been diagnosed or treated for schizophrenia while she was on active duty.  Additionally, the RO noted that the recent medical evidence of record failed to show that her currently diagnosed schizophrenia was related to her active duty service.  It concluded that in the absence of a chronic disability related to service, service connection must be denied.

Evidence of record at the time of the August 2001 rating decision included the Veteran's service treatment records.  They are negative for any diagnosis, complaint, or abnormal finding pertaining to schizophrenia.  Other evidence included private and VA treatment records, which reflect that the Veteran originally received a diagnosis of schizophrenia in October 1987.

Evidence added to the record since the August 2001 rating decision includes private and VA treatment records.  These records document continued treatment for schizophrenia but are negative for any connection between the Veteran's current mental disability and her active duty service.  The Veteran's service personnel records have also been obtained and are negative for signs, symptoms, or diagnoses of a mental disorder.

The Veteran remarked during her May 2010 hearing that while she was serving on active duty, she felt she had symptoms of schizophrenia.  She related that at one point she lashed out at a drill instructor.  

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for schizophrenia.  As discussed, the RO initially denied the Veteran's claim because the evidence did not show that she was diagnosed or treated for schizophrenia while she was on active duty.  Additionally, the evidence did not show that her currently diagnosed schizophrenia was related to her active duty service.  Since then, there has been no medical evidence added to the file which would show that the Veteran was diagnosed or treated for schizophrenia while she was on active duty, or that her currently diagnosed schizophrenia is related to her active duty service.  The Veteran's reports of ongoing symptoms during and following service were considered at the time of the previous final decision and are thus cumulative.  In essence, the evidence added to the record since the August 2001 rating decision does not raise a reasonable possibility of substantiating the claim.  In summary, the defects existing at the time of the prior final decision have not been cured, and the claim of entitlement to service connection for schizophrenia may not be reopened.

C.  Genital Herpes

Service connection was denied for genital herpes in May 1992.  The RO noted that the service treatment records showed that the Veteran had been had been treated for genital herpes while she was on active duty; however, the evidence did not reflect that the Veteran had a residual disability.  The RO concluded that in the absence of a chronic disability related to service, service connection must be denied.

Evidence of record at the time of the May 1992 rating decision included the Veteran's service treatment records.  They show that the Veteran received treatment for genital herpes while she was on active duty.  Other evidence included private and VA treatment records, which were negative for signs of a residual disability.

Evidence added to the record since the May 1992 rating decision includes private and VA treatment records.  A lab report from March 2002 was positive for HSV-1 and 2 antibodies; however, the lab report specifies that a single positive result only indicates previous immunologic exposure, and the level of antibody response should to be used to determine active infection or disease stage.  The Veteran's treatment providers have not given a diagnosis of a current disability due to herpes.  The newly submitted treatment records are negative for residuals of genital herpes.  

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for genital herpes.  As discussed, the RO initially denied the Veteran's claim because while the evidence showed that she was treated for genital herpes while she was on active duty, the evidence did not show that she suffered from a residual disability.  Since then, there has been no medical evidence added to the file which shows that the Veteran has a current disability due to genital herpes incurred while she was on active duty.  The Veteran's reports of ongoing symptoms during and following service were considered at the time of the previous final decision and are thus cumulative.  In essence, the evidence added to the record since the May 1992 rating decision does not raise a reasonable possibility of substantiating the claim.  In summary, the defects existing at the time of the prior final decision have not been cured, and the claim of entitlement to service connection for genital herpes may not be reopened.

D.  Bronchitis

Service connection was originally denied for bronchitis in May 1992.  The RO noted that the service treatment records showed that the Veteran was treated for bronchitis while she was on active duty, but the post-service treatment records were negative for a diagnosis of a current disability.  The Veteran was provided a notice of appellate rights with that determination, but no appeal was initiated.

Evidence of record at the time of the May 1992 rating decision included the Veteran's service treatment records, the results of a VA examination, private treatment records, and VA treatment records.

Evidence added to the record since the May 1992 rating decision includes additional private treatment records and VA treatment records.  These records include numerous medical reports which document bronchitis.

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has been submitted to reopen the claim of entitlement to service connection for bronchitis.  As discussed, the RO initially denied the Veteran's claim because the evidence did not establish the presence of a bronchitis disability for which service connection could be awarded under the law.  Since then VA treatment records establish that the Veteran is currently treated for bronchitis.  

This new evidence relates to unestablished facts necessary to substantiate the Veteran's claim, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156.  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for bronchitis. 

III.  Service Connection Claim

A.  Law and Regulations

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Heart Disorder, to include Angina

The appellant's service treatment records are negative for any signs, symptoms, or diagnoses of a heart disorder.  Subsequent VA treatment records and private treatment records are similarly negative for any signs, symptoms, or diagnoses of a heart disorder.  Treatment records from April and October 2009 indicate that the Veteran had "questionable angina;" subsequent repeated stress testing performed in October 2009 and November 2010 did not result in a diagnosis of a heart disability.  Both stress tests yielded normal results.

During the appellant's May 2010 Board hearing, the appellant related that experienced chest pains while she was on active duty.  She said that she currently had chest pains.  

Having carefully reviewed the record regarding this claim, the Board finds that service connection is not warranted for a heart disorder, to include angina.  Here, while the appellant asserts that she has a heart disorder that is subject to service connection, she has neither produced nor identified evidence demonstrating a diagnosis of a heart disorder and that it is related to service. 

The record is devoid of any persuasive evidence, medical or otherwise, that would tend to show that the appellant currently has a heart disorder.  None of the medical treatment records from the appellant's treatment providers gives evidence of a diagnosed heart disorder.  While at one point a treatment provider indicated that the Veteran had "questionable angina," subsequent stress testing yielded normal results.  A diagnosis of angina was not confirmed.  While the appellant has complained of pain, those complaints have not resulted in a diagnosis of an actual disability from medical personnel.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  The appellant was advised of the necessity for evidence showing current disability but failed to identify or submit such.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board has considered the appellant's statements and acknowledges that the appellant is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, given the absence of complaints or clinical findings related to a heart disorder dating from the Veteran's active duty service through approximately 2007, the Board concludes that any current suggestions by the appellant of experiencing symptoms since service are not credible.  In reaching this conclusion, the Board has considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during service.  Rather, it is relying on the fact that periodic physical examinations following the Veteran's active duty revealed no evidence of a chronic heart disorder.  In fact, the Board finds it significant that the appellant affirmatively stated during her Board hearing that the first time she complained to a doctor about her chest pains after leaving active duty was approximately three years before her Board hearing.  For these reasons, the Board finds that any suggestions of chronic problems following her period of active duty are not credible.

In short, the preponderance of evidence is against this claim and there is no doubt to be resolved. Accordingly, the appellant's claim of entitlement to service connection for a heart disability, to include angina, is denied. 


ORDER

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for schizophrenia is denied.

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for genital herpes is denied.

As new and material evidence has been received, the application to reopen the claim of service connection for bronchitis, is granted; to this extent, the appeal is allowed.

Entitlement to service connection for a left elbow disorder is denied.


REMAND

Having reopened the Veteran's claims for service connection for bronchitis, the Board must now determine whether the reopened claim may be granted on the merits.  The Board finds that further development of the record is needed before it may appropriately consider these reopened claims.

In this case, the service treatment records show that the Veteran was treated for bronchitis while on active duty.  Post-service treatment records (notably from May 2005 and September 2006) show that the Veteran has received a post-service diagnosis of bronchitis.  However, complicating the claim is an October 2010 treatment record which contains a diagnosis of chronic obstructive pulmonary disorder. 

With respect to this reopened claim for service connection, there is no medical opinion of record which addresses the possible relationship between the Veteran's currently diagnosed bronchitis and her in-service treatment.  Therefore, on remand, VA should obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  Prior to the examination, all outstanding medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain any additional VA and non-VA treatment records identified by the Veteran.  All attempts to secure this evidence must be documented in the claims folder.  If, after making reasonable efforts to obtain named records the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be  obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for an appropriate VA examination for her claimed bronchitis.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of her symptoms and onset relating to her bronchitis. After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a pulmonary disability.  If so, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's current pulmonary disabilities had their onset during, or are otherwise related to her military service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent SSOC.  If the benefits sought on appeal remain denied, she and her representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


